1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   KEVIN ANDRES,                                   ) Case No.: 1:19-cv-0744-DAD-JLT
                                                     )
12                  Plaintiffs,                      ) ORDER RECLASSIFYING CASE
                                                     )
13          v.                                       )
                                                     )
14   CARMONA, et al.,
                                                     )
15                  Defendants.                      )
                                                     )
16                                                   )

17          Kevin Andres asserts his civil rights were violated while he was incarcerated and seeks to state

18   claims related to his confinement. In addition, the defendants in this action include by correctional

19   officers at Wasco State Prison and individuals employed by the State of California.

20          Therefore, the Court ORDERS the matter reclassified as a “prisoner action.” Despite this, the

21   requirements of Local Rules 230(l), 240(c)(8) and 271(a)(2) SHALL NOT apply.

22
23   IT IS SO ORDERED.

24      Dated:     June 1, 2019                                /s/ Jennifer L. Thurston
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27
28
